CONTINUATION SHEET
Response to Arguments
In view of the non-entry of the proposed amendments to the claims, applicant's arguments on page 5 of the remarks dated 1/13/2021 regarding the limitation “metallic foil” are not commensurate with the limitations of the pending claims.  
Applicant's arguments on pages 5-6, with regard to claims 1, 7-8, 11, 13-14, and 20-21 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harper et al (USPGPUB 2010/0155288) have been fully considered but they are not persuasive. Applicant repeats the argument regarding the importance of the relative positioning of the COC layer and the metal layer and cites MPEP 2144.05, III, C to support the argument.
Examiner’s response: See paragraph 45 in the Office Action dated 11/16/2020 for Examiner’s prior response to this argument. The Examiner first notes that since the claimed structure is anticipated by Harper (i.e., the claimed layer configuration), Applicant’s argument regarding the recognized importance of the relative position of the COC and metal layer is moot. In other words, the prior art does not need to recognize such an advantage in relative positioning of these layers in order to anticipate the claimed layer configuration. Second, Applicant’s citation of MPEP 2144.05, III, C. is misplaced since this section of the MPEP refers to rebuttal of “a prima facie case of obviousness based on optimization of a variable disclosed in a range in the prior art”. In the present case, there is no optimization of a variable disclosed in a range in the prior art. Therefore, Applicant’s argument that the relative location of the COC and metallization layer is not recognized as a “result-effective variable” is moot. Likewise, the terms “unexpected result” and “criticality” refer to rebuttal of a prima facie case of obviousness by showing that a claimed range is critical. See MPEP 2144.05, III, A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781